Exhibit 10.22
 
[img001.jpg]
ValuePlan Lease
 
Agreement No.:366103/CFC1
Customer No.: 00366103
Date Prepared: 2007/06/04
Attachment No.:
INSTALLED AT LOCATION
Customer Name: LES TRANSFORMATEURS PIONEER LTEE
Company Name: LES TRANSFORMATEURS PIONEER LTEE
Address:  612, CHEMIN BERNARD
Address:  612, CHEMIN BERNARD
       GRANBY   QC  J2G  8E5
       GRANBY   QC J2G  8E5
Tel. No.:
Attn: 
Tel. No.:
Attn:

 
Customer, including successors and assigns ("you or "your') agrees to lease from
and/or finance with IBM Canada Limited ("us”, "we" or "our'), the equipment
and/or other items including software and services (collectively, the "Items')
described in this Agreement. A transaction code F in the "Trans. Code” column
indicates a loan; other transaction codes indicate leased Items. We make no
representation whatsoever regarding your accounting treatment related to any
transaction under /INS Agreement End of lease ("EOL") designations indicate your
options which are detailed in paragraph 12. All decisions and options under this
Agreement apply to all and not less than all Items listed in this Agreement.
 
Item Description -
EOL
Trans. Code
Qty
Unit
Amount Financed
Unit
Periodic Payment
9994 N21 OEM TRAD. SERVICES (NTX)
  F 1 $ 13000.00 $ 397.68
9994 TRN TRAD. MAINTENANCE
  F 1 $ 12721.66 $ 389.17
9998 N01 PC OTHER AMNTS FINANCED (NTX)
  F 1 $ 36278.01 $ 1109.77

 
(Additional Items maybe listed on a Continuation Sheet)
 
Total Amount Financed
(All Pages)
$61999.67
Term in Months
 
36
Total Number of
Payment Periods
 
36
Payment Description
Monthly in Advance
Total Periodic Payment
(All Pages – Taxes May Apply)
 
$1896.62
Interim Rent                      No
Direct Debit                      No
Guarantee                         No
Security Deposit
 
N/A
Payment Commencement
Date
 
2007/07/01
   

 
1.    TERM. The initial Term for each Item begins on the date of your acceptance
and ends alter completion of the above Total Number of Payment Periods
The Term and payment obligations are not cancellable and may not be terminated
except as stated in this Agreement.


2.    ACCEPTANCE. Your acceptance, unless otherwise noted by us, of an Item will
be (a) for an Items not supplied by us, ten (10) calendar days following the
latest date of your supplier's Invoices or the date of your verbal or written
acceptance of such Items, whichever occurs first; (b) for all personal computing
equipment including personal computer-based servers. or software, services or
other financed Items supplied by us, ten (10) calendar days following the latest
date of the corresponding invoices or the date of your verbal or written
acceptance of such Items, whichever occurs first; (c) the date of installation
for all Items supplied by us not covered by (b); or (d) the date we provide
funds for any other financed Items.


3.    PAYMENT. Payments are due as specified above. The Total Periodic Payment
commences
 
at the start of the Term unless a different date is specified in the box above.
For the Total Periodic Payment to be valid and subject to change pursuant only
to paragraph 8, the Term must begin within the month of 2007/07/01. For any
payment not made by its due date, you agree to pay a late charge of 2% per month
(or 24% per annum) on the unpaid amount subject to maximum limitations by law.
Your commitment a pay and any other obligations hereunder are absolute and
unconditional and not subject to set-off, counterclaim, termination or Item
performance.
 
4.    RIGHTS AND OBLIGATIONS. You assign and authorize us and we accept me
obligation to pay the supplier and' de right to take title to any equipment Item
after your acceptance. You retain all other rights, including all warranties,
and obligations as per your agreement(s) with your supplier for all Items. When
we are the supplier, our terms of supply are specified on the IBM Web site at:
http://www-304 ibm.comlct03004dMOls/cpepertal/fileserve/downloads/67130/.
 

 
BY SIGNING BELOW, YOU AGREE THAT THIS AGREEMENT DOES NOT TAKE EFFECT UNTIL OUR
RECEIPT AND ACCEPTANCE OF R. YOU FURTHER AGREE THAT AN EXECUTED COPY PRODUCED
FROM AN ELECTRONIC FORM OR BY ANY OTHER RELIABLE MEANS (FOR EXAMPLE, PHOTOCOPY
OR FACSIMILE OR E-MAIL) IS IN ALL RESPECTS EQUIVALENT TO AN ORIGINAL. THE TERMS
ON THIS ANO THE FOLLOWING PAGES OR ATTACHMENTS ARE THE ONLY TERMS FOR THIS
TRANSACTION. BY SIGNING BELOW, YOU REPRESENT ANO WARRANT THAT YOUR NAME AS SET
FORTH IN THE SIGNATURE BLOCK BELOW IS YOUR EXACT LEGAL NAME.
 
Accepted by:
IBM Canada Limited
For or as Lessor:
 
LES TRANSFORMATEURS PIONEER LTEE
 
By: /s/  Jean-Jacques Jette
  By: /s/ James A. Wilkins
June, 13, 2007
Authorized Signature
 
Authorized Signature
Name (Type or Print)
Date
  Name (Type or Print)  
   Date

1

--------------------------------------------------------------------------------


 
ADDITIONAL TERMS – Agreement No.: 0080732VT
 
5.    DIRECT DEBIT; SECURITY. When Direct Debit is indicated on the face of this
Agreement, the terms are specified on an attachment to this Agreement.  When
guarantee is indicated, your guarantor must sign a guarantee attachment to this
Agreement.
 
6.    CHANGES; NOTICES. You authorize us or your supplier to complete the
required information, including Item serial numbers, in the 'Item Description”
on the first page of the Agreement. For any changes to the Unit Amount Financed
that you and your supplier agree To, you authorize us to make the corresponding
change to the "Total Periodic Payment” and the “Total Amount Financed' provided
the change does not exceed 15% of the original “Total Amount Financed”. Notices
and requests from you are to be submitted to the address on your periodic
invoice.
 
7.    OWNERSHIP; SELECTION; AND USE. Equipment Items remain our property during
the Term and you will keep these Items free of encumbrances of any kind. You
hereby authorize us to file personal property security financing statements
relating to the Items listed on this Agreement You hereby grant to us, a first
priority security interest in the Items (Including all related software) and all
additions, attachments, and upgrades thereto and any and all substitutions,
accessories, accession replacements or exchanges for any such Items or software
and any and all proceeds of any of the foregoing, including, without limitation,
payments under insurance or any indemnity or warranty relating to lass or damage
to such Items. You agree that you are responsible for the selection, supply,
delivery, installation, use, servicing and maintenance of the Items and the
results from their use. You represent that the Items will be used for business
or commercial, and not primarily for personal or household, purposes.
 
8.    WARRANTY. We provide a warranty of quiet enjoyment but make no other
warranty or condition, express or implied, about any matter, including, but not
limited to, the Implied warranties of merchantability or fitness for a
particular purpose. In no event will we have any liability for, nor will you
have any remedy against us for special, Indirect or consequential damages,
Including but not limited to lost profits, last business revenue, or failure to
realize expected savings, even If you Informed us of their possibility.
 
9.    MAINTENANCE: INSPECTION; AND MARKING. You shall keep and operate each Item
according to the manufacturers specifications and in good repair and operating
condition, ordinary wear and tear excepted. All parts installed and removed in
connection with warranty and maintenance services become our property. You
agree, upon request, to make Items and their maintenance records available for
inspection by our representative during normal business hours and to mark Items
as we require.
 
10.    ALTERATIONS. With prior written notice to us, you may after any equipment
Item. Any of our parts that you remove shall remain our proceed and you may not
make such parts avertable for sale, transfer, exchange or other disposition
without our prior written consent. Before you return an equipment Item to us.
you must restore it, at your expense. to its original condition with the
original parts that you removed. Alterations not removed when an equipment Item
is returned to us shall become our property, without further payment by us and
free of encumbrances.
 
11.    RELOCATION; SUBLEASE; AND ASSIGNMENT. You may not locate any Items
outside of Canada and may only relocate an Item within your enterprise to
different provinces within Canada with 30 days prior notice to us. You may
sub/ease an Item only with our prior written consent. You may not assign,
transfer or otherwise dispose of an Item or your interest or rights in this
Agreement (in whole or in part). We may sell or assign all, or any pad, of our
interest or rights in this Agreement without prior nonce to you including
assigning or granting a security interest(s) in any Item. Any assignee will be
subject to your right of quiet enjoyment. You agree not to assert against any
such assignee any claim, set-off, defense or counterclaim that you may have
against us or any other person. This Agreement shall be binding upon your
successors or permitted assigns.
 
12.    END OF LEASE OPTIONS. If you are not in default under this Agreement,
your EOL options for equipment Items are: (a) renew to lease; (b) purchase the
equipment Item, or (c) return the equipment Item.
An EOL designation of FM indicates a lease renewal or purchase at the fair
market value. A prestated % EOL designation indicates the percent of Me Total
Amount Financed that is your purchase once. For a renewal with a prestated %,
One-half of the purchase price due m advance is the payment for a 1 year
renewal. An EOL designation of SI indicates your purchase price. For an EOL
purchase at either the prestated % or $1, you will pay any applicable taxes and
Unit Periodic Payments due to the dare of purchase. Upon our receipt of all
amounts due, we will transfer title to you on an “As Is. Where Is” basis.
 
13.   RETURN OF AN EQUIPMENT ITEM. If you elect to return an equipment Item to
us upon expiration of the Term, you must notify us in writing of your intent at
least three (3) months prior to expiration of the Term and you must return the
equipment Item to us immediately upon expiration of the Term. The equipment Item
must be in good condition and working order, reasonable wear and tear excepted
(“Good Working Order”). Prior to the return of me equipment Item to us, you are
responsible for removing all information and data including but not limited to
programs not licensed to a specific equipment Item. We have no obligation to
remove your or any other party's information from an equipment Item. We reserve
the right to recover full reimbursement from you for the reasonable cost and
expense incurred by us to restore such equipment Items to Good Working Order.
However, such reasonable cost and expense shall not exceed me Stipulated Loss,
defined in Paragraph 15, of such equipment Items. You will return the equipment
Item to a location in Canada designated by us for that type of equipment. You
are responsible for any costs associated with deinstallation, packing, proper
content labeling and return of the equipment Item. The return of an equipment
Item shall constitute a full release by you of any leasehold rights or
possessory interest in the equipment Item.
 
14.   AUTOMATIC EXTENSION PROVISIONS. The Term of the lease will automatically
be extended on a month-to-month basis unless you give the required notice to
return the equipment Item at the end of the Term. The Term of the lease will
continue to be automatically extended until notice to return is given and the
Item is returned Automatic extension can be terminated by you upon three (3)
months notice to us, followed by equipment Item return to the designated
location in compliance with return requirements. The extension will be under the
same terms and conditions then in effect, including current Total Periodic
Payment, but for equipment Items with a fair market value purchase option, not
less than the fair market rental value as determined by us at the expiration of
the Term. Total Periodic Payment shall be calculated as the sum of the lease
payments over the initial Term divided by the initial Term of the lease.
 
15.   CASUALTY INSURANCE. You are responsible for any risk of loss, theft or
damage to any equipment Item (“Casualty Loss”) from the date the equipment Item
is delivered to your location to the date it is received by us at our return
location. You will, at your expense, (a) keep in effect an all risk insurance
policy covering the equipment Item listed in the Agreement and we will be named
as additional insured and loss payee on such policy, or (b) self-insure such
equipment Items against Casualty Loss pursuant to a generally maintained program
of self-insurance You will provide us, upon request, evidence of such policy or
program of self-insurance. You will promptly notify us of any Casualty Loss. If
we determine the equipment Item can be economically repaired, you will have it
repaired and will continue to pay the Unit Periodic Payment to us. If we
determine the equipment Item is not economically repairable, on the next Unit
Periodic Payment due date, you will pay us an amount, to be determined by us,
equal to one hundred ten percent (110%) of the original Unit Amount Financed
minus seventy percent (70%) of the Unit Periodic Payments paid as of the date of
the Casualty Loss (“Stipulated Loss”). Upon receipt of all amounts due under
this Paragraph, we will transfer to you all of our rights, title and interest in
and to such equipment Items on an “As Is, Where Is” basis.
 
16.   TAXES. You agree to pay any and all taxes and charges levied by any
government body in connection with this Agreement except for taxes based on our
net income.
 
17.   GOVERNING LAW. This Agreement will be governed by and construed in
accordance with the laws of the Province of Ontario.
 
18.   INDEMNITY; NO WAIVER. This is a net lease and we are not liable for any
claim except one resulting from our sole negligence willful misconduct. You
indemnify against any third park claims which apse en connection with this
Agreement or your possession and use of the Items hereunder including all
related liabilities, costs, and expenses. Failure to require full performance or
waiver of any provision of this Agreement shall not prevent either party from
requiring full performance of all provisions in the future.
 
19.   DEFAULT; REMEDIES. You will be in default under this Agreement if you or
any guarantor: (a) do not pay any amount due within seven (7) days after its due
date; (b) sublease, relocate, assign or make a transfer in violation of this
Agreement; (c) misrepresent credit application information; (d) fail to remedy
any other breach Of this Agreement within fifteen (15) days after receiving
written notice from us; (e) make a voluntary assignment for the benefit of
creditors; (f) file or have filed against you any petition or proceeding under
any bankruptcy, insolvency, receivership or similar law; (g) have appointed
against you a receiver over all or a substantial part of your Properly; (h)
admit an inability to pay debts as they generally become due or otherwise
acknowledge insolvency: (n have any execution, distress or other enforcement
process (including under personal property security legislation) commenced
against any of your property; (j) default on any other agreement with us; or (k)
use any funds you receive from us for any purpose other than to acquire the
specific Items herein. If you are in default, we may: (a) recover all payments
and other amounts due and remaining to become due hereunder; (b) recover
possession and sell or otherwise dispose of the Items and apply the proceeds to
reduce the amounts due from you hereunder; (c) recover any costs incurred in
enforcing or protecting our rights under this Agreement and any charges or
claims made by third parties; (d) pursue any other remedy available at law and
recover legal costs and legal fees incurred in exercising any of the remedies
stated herein. Notwithstanding the foregoing, you shall remain liable for any
deficiency following the exercise of our rights and remedies under this
Paragraph or at law. We will be in default d we breach your quiet enjoyment
unless such breach follows your default which remains uncured. If we are in
default, your sole and exclusive remedy is to terminate this Agreement, return
the applicable Items, and to recover actual damages aesing directly from the
default and reasonable legal fees.
 
20.   Language. Les parties aux preseines ont expressement exige que ce contrat
soit redigé en langue anglaise. The parties hereto have expressly required that
this Agreement be drafted in the English language.

 
2

--------------------------------------------------------------------------------


 
[img001.jpg]

--------------------------------------------------------------------------------

LES TRANSFORMATEURS PIONEER LTEE
 
Certificate of Acceptance
 
The Leased or Financed Items to which this form applies are those items
described in the below referenced contract number. For purposes of Rent
billings, the Rent payments will commence the first day of the payment period
following the Acceptance Date below unless otherwise indicated on the
Transaction Document. If IBM Canada has not received this signed COA within 60
days of the Document Create Date (as shown below), IBM Canada may withdraw its
obligation to provide financing of the referenced contract number upon written
notice to you.
 
For these Items, you certify that they:
 
    - have been delivered and accepted.
    - are in all respects satisfactory.
 
You acknowledge that:
 
    - you have personally chosen these Items; and
    - these Items may only be used for commercial, industrial or professional
purposes.
 
In order for this Certificate of Acceptance to be effective, you must confirm
with IBM Canada:
 
    - the serial numbers provided by each supplier to IBM Canada for each
accepted configured Item.
 
You authorize us to:
 
    - begin the Lease in accordance with its terms for each Item; and
    - pay the supplier directly the net price plus applicable taxes IBM Canada
specified for each Item unless IBM has approved in writing, other terms of
payment.
 
In the event that the Items fail to perform as expected or as represented by the
supplier, you will continue to pay IBM Canada, in the normal course of business.
You will look solely to the supplier of the Items for satisfaction of all
claims, covenants or warranties.
 
Acceptance Date: __________________  June, 13, 2007
 
Certified and Authorized by:
 
 

Customer Legal Name: LES TRANSFORMATEURS PIONEER LTEE Address: 612, CHEMIN
BERNARD   GRANBY    QC J2G 8E5

 

IBM Agreement No.: 366103   By: /s/ James A. Wilkins    Signature       Name
(type or print):  James A. Wilkins       Title:  Vice-President Finance      
Date:   June, 13, 2007       Supplement Number:  
366103-CFC1
    Contract Number:  
0080732VT
    Certificate of Acceptance Reference:   
0080738VC
    Certificate of Acceptance Financed Amount: 
$61,999.67

 
3

--------------------------------------------------------------------------------


 
[img001.jpg]

--------------------------------------------------------------------------------

LES TRANSFORMATEURS PIONEER LTEE
 
 

Supplier    Invoice No(s)   Invoice Date  Invoice Amount(s)

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Document Create Date: 2007/06/04
 
 
***END***


4

--------------------------------------------------------------------------------


 
 
IBM-ORACLE CFC1 # 0080732VT

 
 
 
 
 
150,698.07

 
DATE
  VERSEMENTS
INTÉRETS
CAPITAL
BALANCE
JANVIER 2007      
61,999.67
FÉVRIER 2007         MARS 2007         AVRIL 2007         MAI 2007         JUIN
2007      
61,999.67
JUILLET 2007
1,896.62
329.22
1,567.40
60,432.27
AOUT 2007
1.896.62
320.90
1,575.72
58,856.55
SEPTEMBRE 2007
1,896.62
312.53
1,584.09
57,272.46
OCTOBRE
2007
1.896.62
304.12
1,592.50
55.679.96
NOVEMBRE
2007
1,896.62
295.66
1,600.96
54,079.00
DÉCEMBRE
2007
1,896.62
287.16
1,609.46
52,469.54
            TOTAL 2007
11,379.72 
1,849.59
9,530.13
52,469.54 

 

JANVIER 2008
1,896.62
278.61
1,618.01
50,851.53
FÉVRIER 2008
1,896.62
270.02
1,626.60
49,224.93
MARS 2008
1,896.62
261.38
1,635.24
47,589.69
AVRIL 2008
1,896.62
252.70
1,643.92
45,945.77
MAI 2008
1,896.62
243.97
1,652.65
44,293.12
JUIN 2008
1,896.62
235.20
1,661.42
42,631.70
JUILLET 2008
1,896.62
226.37
1,670.25
40,961.45
AOUT 2008
1,896.62
217.51
1,679.11
39,282.34
SEPTEMBRE 2008
1,896.62
208.59
1,688.03
37,594.31
OCTOBRE   
2008
1,896.62
199.63
1,696.99
35,897.32
NOVEMBRE
2008
1,896.62
190.61
1,706.01
34,191.31
DÉCEMBRE   
2008
1,896.62
181.56
1,715.06
32,476.25
           
TOTAL
2008
22,759.44
2,766.15
19,993.29
32,476.25

 

JANVIER    2009
1,896.62
172.45
1,724.17
30,752.08
FÉVRIER    2009
1,896 62
163.29
1733.33
29,018.75
MARS    2009
1,896.62
154.09
1,742.53
27,276.22
AVRIL    2009
1,896.62
144.84
1,751.78
25,524.44
MAI    2009
1,896.62
135.53
1,761.09
23,763.35
JUIN    2009
1,896.62
126.18
1,770.44
21,992.91
JUILLET    2009
1,896.62
116.78
1779.84
20,213.07
AOUT    2009
1,896 62
107.33
1,78929
18,423.78
SEPTEMBRE    2009
1,896.62
97.83
1,798.79
16,624.99
OCTOBRE    
2009
1,896.62
88.28
1,808.34
14,816.65
NOVEMBRE   
2009
1,896.62
78.68
1,817.94
12,998.71
DÉCEMBRE    
2009
1,896.62
69.02
1,827.60
11,171.11
           
TOTAL
2009
22,759.44
1,454.30
21,305.14
11,171.11

 

JANVIER     2010
1,896.62
59.32
1,837.30
9,333.81
FÉVRIER     2010
1,896.62
49.56
1,847.06
7,486.75
MARS     2010
1,896.62
39.75
1,856.87
5,629.88
AVRIL     2010
1,896.62
29.89
1,866.73
3,763.15
MAI     2010
1,896.62
19.98
1,876.64
1,886.51
JUIN     2010
1,896.62
10.02
1,886.60
-0.09
JUILLET     2010
0.00
0.00
0.00
  AOUT     2010
0.00
0.00
0.00
  SEPTEMBRE     2010
0.00
0.00
0.00
 
OCTOBRE     
2010
0.00
0.00
0.00
 
NOVEMBRE    
2010
0.00
0.00
0.00
 
DÉCEMBRE     
2010
0.00
0.00
0.00
              TOTAL 2010
11,379.72
208.52
11,171.20
 

 
5

--------------------------------------------------------------------------------


 